Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 25, 2020

                                           No. 04-20-00162-CR

                                         IN RE Kevin DEBNAM

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On March 13, 2020, relator filed a pro se petition for writ of mandamus and a motion for
leave to file his petition for writ of mandamus. We deny as moot relator’s request to file a petition
for writ of mandamus. After considering the petition and because relator is represented by trial
counsel, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on March 25, 2020.



                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause Nos. 2019CR6484, 2019CR6485, 2019CR6494, & 2019CR6495, styled The
State of Texas v. Kevin Debnam, pending in the 187th Judicial District Court, Bexar County, Texas, the Honorable
Stephanie R. Boyd presiding.